Citation Nr: 1109706	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-35 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.   Entitlement to service connection for residuals of a traumatic brain injury (TBI) including headaches and tremors. 

2.  Entitlement to an increased rating for a shell fragment wound to the left scapula, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for a shell fragment wound to the left scalp.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In January 2011, the Veteran testified at a video hearing before the undersigned.

The record raises a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he sustained a TBI in an explosion while serving in the Republic of Vietnam.  He asserts his TBI residuals include headaches and tremors.
The record corroborates that he is already service-connected for numerous shell fragment wound disabilities as a result of an inservice explosion. The Veteran also testified that, while he sustained a pre-service injury to the head in a motor vehicle accident, he did not have any problems by the time he entered active duty. He also asserts that he did not sustain any post-service TBIs.

In this regard, the Board notes that the record corroborates that the Veteran sustained shell fragment wounds to the head and left shoulder while in combat in the Republic of Vietnam.  Moreover, the Board finds that the Veteran is competent and credible to report that he had had problems with headaches and tremors since that time because these symptoms are observable by a lay person.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, the Board finds that the nature of the Veteran's claimed head injury is consistent with the character of his service.  38 U.S.C.A. § 1154(b) (West 2002).  

Given the above record, the Board finds that a remand is required to obtain a medical opinion as to whether any of the Veteran's current adverse symptomatology, including his headaches and tremors, is a residual of his documented in-service TBI as opposed to any pre or post-service head injuries.  See 38 U.S.C.A. § 5103A(d) (West 2002), McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

As to the claims for increased ratings for shell fragment wounds to the left scapula and left scalp, the Board notes that the Veteran was provided VA examinations in April 2007 and August 2009.  However, these examinations took place without the examiner having access to the claims file.  Not having the Veteran's claims file does not automatically make an examination inadequate.  See VAOPGCPREC 20-95 (July 14, 1995); 61 Fed. Reg. 10064 (1996).  However, governing regulations relating to muscle impairment specifically direct VA to consider the nature and extent of his in-service injury as reflected in the service treatment records when rating the disability. Thus, the failure by the RO to provide these examiners with his claims file makes these examinations inadequate.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5301 (2010); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that these issues must also be remanded to provide the Veteran with new VA examinations.  See 38 U.S.C.A. § 5103A(d) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).

Given the Veteran's claims regarding numbness and/or weakness in the areas around the shell fragment wound of the scalp and shoulder, the claimant should be provided with a neurological examination in addition to new scar, muscle, and joint examinations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for the appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings). 

Given the Veteran's personal hearing testimony regarding receiving his treatment at the Columbia VA Medical Center, while the appeal is in remand status his contemporaneous treatment records should be obtained and associate with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's contemporaneous treatment records from the Columbia VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the Veteran should be afforded a VA TBI examination by an appropriate physician.  The claims folder must be provided to the examiner for review in conjunction with the examination and the examination report must reflect that the examiner reviewed the claims folder.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a) Is at least as likely as not that the Veteran has any current TBI residuals including headaches and/or tremors?

(b) As to each identified TBI residual, is it at least as likely as not that it was caused by the same incident in-service in which the Veteran sustained shell fragment wounds to the left scalp and shoulder as opposed to any pre or post-service motor vehicle accidents? 

Note 1:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3.  After undertaking the above development to the extent possible, the Veteran should be afforded a VA examination by a neurologist to ascertain the current severity of his shell fragment wounds to the left scapula and scalp.  The claims folder must be provided to the examiner for review in conjunction with the examinations and the examination reports must reflect that the examiner reviewed the claims folder.  All indicated tests and studies deemed appropriate by the examiner, including electromyography (EMG) and nerve conduction testing, must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheet for rating neurological problems of the shoulder and scalp, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his disabilities.  

4.  After undertaking the above development to the extent possible, the Veteran should be afforded a VA examination by a dermatologist to ascertain the current severity of his shell fragment wounds to the left scapula and scalp.  The claims folder must be provided to the examiner for review in conjunction with the examination and the examination reports must reflect that the examiners reviewed the claims folder.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheet for rating shell fragment wounds scars of the shoulder and scalp, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his disabilities.

5.  After undertaking the above development to the extent possible, the Veteran should be afforded VA muscle and joint examinations by an orthopedist to ascertain the current severity of his shell fragment wound to the left scapula.  The claims folder must be provided to the examiner for review in conjunction with the examinations and the examination reports must reflect that the examiner reviewed the claims folder.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheet for rating shell fragment wounds to the shoulder, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his disability.

6.  Thereafter, the RO/AMC should readjudicate the claims.  As to the rating claims, such readjudication should take into account whether the Veteran meets the criteria for separate compensable ratings for distinct neurological, scar, muscle, and/or joint adverse symptomatology.  Esteban, supra.  As to the rating claims, such readjudication should also take into account whether "staged" ratings are appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

7.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

